DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 02/22/2021 were reviewed and are acceptable.
Specification
The specification filed on 02/22/2021 was reviewed and is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, an apparatus, and related method of manufacturing said apparatus, comprising a battery stack of alternating anodes and cathodes, wherein each of the anodes is positioned between first and second separators, and wherein the battery stack is positioned within a soaker pad assembly.
Tajima et al. (US 2015/0147626 A1) is considered to be the closest relevant prior art to independent claims 1, 11, and 18.  Tajima et al. discloses a battery stack (300) comprising anodes (102) and cathodes (101), wherein each of the anodes is positioned between first and second separators (130, [0047]).

Roberts et al. (US 2012/0121989 A1) is also considered to be relevant prior art to independent claims 1, 11, and 18.  Roberts et al. discloses a battery stack (as shown in Figs 7A-7B) comprising anodes (705a/b) and cathodes (703a/b), wherein each of the anodes is positioned between first and second separators (706a/b, as shown in Figs 7A-7B).
However, Roberts et al. does not disclose, teach, fairly suggest, nor render obvious the recited battery stack positioned within a soaker pad assembly.  To the contrary, Roberts et al. explicitly discloses that the separators act as a sponge to soak up electrolyte ([0086]), and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards the use of another, additional electrolyte soaking component, i.e. the recited soaker pad assembly, because such functions are already accomplished via the separators.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Venkatesan et al. (US 2014/0272527 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/25/2022